EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Barnett, Reg. No. 48,655; on February 9, 2022.

The application has been amended as follows: 
In claim 1, line 2, between “end” and the semicolon “;”, --, the axial bore extending along the entire length of the tubular body--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a suture anchor comprising, inter alia, a tubular body having an axial bore therethrough and having a proximal end and a distal end; one or more purchase enhancements on an exterior surface of the body, a lateral port through the body from the axial bore to the exterior surface, and a suture; wherein the axial bore extends along the entire length of the tubular body, and wherein 
For comparison to the present invention, prior-art reference Foerster et al. (U.S. Pat. No. 8,133,258), for example, discloses, inter alia, a suture anchor comprising, inter alia: a tubular body having an axial bore therethrough and having a proximal end and a distal end, one or more purchase enhancements on an exterior surface of the body adapted to enhance purchase of the body within a bone hole, a lateral port through the body from the axial bore to the exterior surface, and a suture passing, in order, along a first section of the exterior surface into the axial bore, and through the lateral port to a second section of the exterior surface.  However, Foerster et al. do not disclose the axial bore extends along the entire length of the tubular body, nor do Foerster et al. disclose that the suture passes along a first section of the exterior surface and into the axial bore at the distal end of the tubular body.
Also, the terminal disclaimers filed on May 10, 2021 overcome the nonstatutory double patenting rejections set forth in the Office action of February 8, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771